Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendments filed September 27, 2021.
Claims 16, 17, 19, 21, 23-27, 29, 31, and 33-35 have been amended. 
Claims 16-35 are pending.

Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement dated October 8, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609, a copy of the PTOL-1449 initialed and dated by the examiner is attached to the office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 16-17, 21-22, 25-27, 31-32, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock et al. (US Publication 2017/0078447 A1) in further view of Ebstyne et al. (US Publication 2015/0317832 A1) in and Danieli et al. (US Patent 7,311,608 B1).
Regarding claim 16, Hancock teaches an apparatus comprising at least one processor; and at least one non-transitory memory including computer program code; the at least one memory and the computer program code configured to, with the at least one processor (FIG. 3 shows illustrative system architecture 301. Architecture 301 shows illustrative components that that may be utilized to stream VR content to viewing device 355 ... Viewing device 355 may include one or more features of computer 101)([0286] and [0287]; a computer includes a processor, memory, and computer instructions executable by a processor to generate an interface), cause the apparatus at least to: 
provide via a man machine interface … a real-time capability of a remote user to access and consume first person perspective-mediated reality content as a first person … wherein the real-time capability of the remote user is a capability to identify, as they happen, changes made by the remote user, in viewing direction of the remote user and viewing location of the remote user, for controlling a point of view of a virtual user that defines what scene from the first person perspective-mediated reality content is rendered to the remote user for consumption as the first person … wherein the point of view of the virtual user controls which scene of the first person perspective-mediated reality content is rendered to the remote user for consumption as a first person (A consumer of VR content (hereinafter, “viewer”) may look in different directions and experience different objects, narratives and/or sounds. VR content allows viewers to perceive between three and six directions and/or degrees of freedom. When experiencing VR content, the displayed video content may shift in response to the viewer looking up, down and side-to-side (pitch, yaw and roll) ... The viewer may experience different VR content in response to head, eye or body movement. In response to detecting the body movement, the different VR content may be streamed and/or displayed to the viewer … Viewing device 355 may include ... sensors 351 and screen 349 ... Screen 349 may be a 2D screen. The immersive experience may include a viewer of the VR content displayed on screen 349 perceiving VR content responsive to viewer motion in any one of up to six directions and/or six degrees of freedom … FIG. 9 includes snapshot 901 of VR content)([0003], [0059], [0287], [0293], and [0336]; Figure 9 – an exemplary virtual first person perspective of a mediated reality scene generated using tracked user viewing direction and viewing location is shown). 
Hancock differs from the claim in that Hancock fails to teach the presenting of information indicative of the real-time capability of the user to access and to consume content as a first person in a first mode or a second mode, wherein, in the first mode, the point of view of the user is dependent upon an orientation of the viewing direction of the user and is not dependent upon a change in the viewing location of the user and, in the second mode, the point of view of the user is dependent upon the orientation of the viewing direction of the user and is also dependent upon the change in the viewing location of the user. However, Ebstyne discloses of presenting of information indicative of real-time capability of a user to access and to consume content as a first person in a first mode or a second mode (As described in more detail below, the tracking system 14 may be configured to communicate feedback 42 of an estimated quality level ... The quality level threshold may correspond to a minimum amount and/or quality of sensor data for providing an acceptable user experience … the feedback 42 may comprise displaying one or more graphical representations of the estimated quality level via the HMD device 36)([0025], [0026], and [0033]), wherein, in the first mode, the point of view of the user is dependent upon an orientation of the viewing direction of the user and is not dependent upon a change in the viewing location of the user and, in the second mode, the point of view of the user is dependent upon the orientation of the viewing direction of the user and is also dependent upon the change in the viewing location of the user (In a world-locked position, a virtual object 32 appears to be fixed relative to real-world objects 34 viewable through the HMD device 36, and the world-locked position of each virtual object appears to be moveable relative to a wearer of the HMD device 36 ... the world-lock display mode 44 may be associated with a six degree of freedom (6DOF) tracking filter  ... In a body-locked position, a virtual object 32 appears to be fixed relative to the wearer of the HMD device 36, and the body-locked position of each virtual object appears to be moveable relative to the real-world objects 34. The body-lock display mode 48 may be associated with a three degree of freedom (3DOF) tracking filter)([0018], [0021], and [0022]; dependent on mode a view is dependent on only viewing direction (e.g. 3DOF) or on viewing direction and location (e.g. 6DOF)). The examiner notes Hancock and Ebstyne teach an apparatus for providing virtual environment. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the presenting of Hancock to include the presenting of Ebstyne such that the apparatus switches between modes and presents information to a user indicating current mode. One would be motivated to make such a combination to provide the advantage of dynamically changing modes to ensure quality user experience while informing a user of the change.  
The combination of Hancock-Ebstyne fails to teach providing a screen to a user that presents information indicative of the real-time capability (i.e. status) of the remote user and providing a user selectable option to the user to initiate the reality for consumption by the remote user (i.e. presenting an option to the user to initiate sharing of a virtual reality game to a remote user). However, providing a screen to a user that presents information indicative of a real-time status of a remote user and providing an option to the user to initiate sharing of a virtual reality game for consumption by the remote user is taught by Danieli (The friend's user interface screen indicates the status of any friends in the list who are currently online ...  When a user selects one of the friends in the list and selects an option to request the friend to join the user in playing the game that the user currently has loaded on the game console of the user)(column 14 lines 8-16). The examiner notes Hancock, Ebstyne, and Danieli teach an apparatus for providing a virtual environment. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the providing of Hancock-Ebstyne to include the providing of Danieli such that the apparatus presents real-time status of a remote user to a user and presents a user selectable option to invite the remote user to join the user in a virtual environment. One would be motivated to make such a combination to provide the advantage of creating a seamless interface that allows a user to quickly identify and invite friends to their virtual environment.
Regarding claim 17, Hancock-Ebstyne-Danieli teach an apparatus as claimed in claim 16, wherein, in the first mode, the viewing direction of the remote user is mapped to a viewing direction of the virtual user, wherein, in the second mode, the viewing direction of the remote user is mapped to the viewing direction of the virtual user and the change in the viewing location of the remote user is mapped to a change in viewing location of the virtual user (Ebstyne - the world-lock display mode 44 may be associated with a six degree of freedom (6DOF) tracking filter  ... The body-lock display mode 48 may be associated with a three degree of freedom (3DOF) tracking filter)([0018] and [0022]; 3DOF is mapped only to viewing direction whereas 6DOF maps to viewing direction and viewing location).
Regarding claim 21, Hancock-Ebstyne-Danieli teach an apparatus as claimed in claim 16, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: provide spatial characteristics of the first person perspective-mediated reality content for determining the real-time capability of the remote user to access and consume the first person perspective-mediated reality content as the first person (Hancock - When experiencing VR content, the displayed video content may shift in response to the viewer looking up, down and side-to-side (pitch, yaw and roll))([0003]; pitch, yaw, and roll are spatial characteristics).
Regarding claim 22, Hancock-Ebstyne-Danieli teach an apparatus as claimed in claim 21, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: provide the first person perspective-mediated reality content to an apparatus used by the remote user (Hancock - Architecture 301 shows illustrative components that that may be utilized to stream VR content to viewing device 355. Viewing device 355 may access public network 359 via customer access portal 357. Public network 359 may include the internet)([0286]).
Regarding claim 25, Hancock-Ebstyne-Danieli teach an apparatus as claimed in claim 16, wherein the screen of the man machine interface is configured to present information indicative, for respective ones of a plurality of remote users, a real-time capability to access and consume the first person perspective-mediated reality content as the first person (Danieli - The friend's user interface screen indicates the status of any friends in the list who are currently online)(column 14 lines 8-9; a friend who is online is able to join a user in a virtual environment); and provide a user-selectable option to initiate an action that causes the first person perspective-mediated reality content to become accessible to one or more of the plurality of remote users for consumption as the first person (Danieli - When a user selects one of the friends in the list and selects an option to request the friend to join the user in playing the game that the user currently has loaded on the game console of the user)(column 14 lines 13-16).
Regarding method claims 26-27 and 31-32, the claims generally correspond to apparatus claims 16-17 and 21-22, respectively, and recite similar features in method form; therefore, the claims are rejected under similar rational.  
Regarding non-transitory computer readable medium claim 35, the claim generally correspond to apparatus claim 16, and recite similar features in non-transitory computer readable medium form; therefore, the claim is rejected under similar rational.  

Claims 18-20 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Ebstyne, Danieli, and in further view of Pirchheim et al. (US Publication 2015/0262029 A1).
Regarding claim 18, Hancock-Ebstyne-Danieli teach the apparatus applied above, wherein mode switching is indicated to a user (Ebstyne - the feedback 42 may comprise displaying one or more graphical representations of the estimated quality level via the HMD device 36)([0033]). Hancock-Ebstyne-Danieli differs from the claim in that Hancock-Ebstyne-Danieli fails to teach movement of a user triggers the switch between modes. However, triggering a switch between modes as a result of user movement is taught by Pirchheim (Certain aspects may include switching to six degrees of freedom (6DOF) SLAM mapping based on detecting translational motion ... the Mapping Mode Switching module 179 may determine a convenient and configurable threshold parallax angle offset to trigger the transition from 3DOF panoramic to 6DOF general mapping and tracking. The threshold may ensure robust feature triangulation)([0010] and [0071]). The examiner notes Hancock, Ebstyne, Danieli, and Pirchheim teach an apparatus for providing a virtual environment. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the switching of Hancock-Ebstyne-Danieli to include the triggering of Pirchheim such that the apparatus automatically switches modes based on user movement. One would be motivated to make such a combination to provide the advantage of ensuring robust feature triangulation. 
Regarding claim 19, Hancock-Ebstyne-Danieli teach the apparatus applied above, wherein the real-time capability of the remote user to access and consume first person perspective mediated reality content as a first person is determined (Hancock - CPU 353 may issue requests for VR content based on bandwidth available through customer access portal 357 or across public network 359)([0291]). Hancock-Ebstyne-Danieli differs from the claim in that Hancock-Ebstyne-Danieli fails to teach comparing a movement parameter of a user with a threshold. However, comparing a movement parameter of a user with a threshold is taught by Pirchheim (the parallax angle is compared against a threshold angle. If the parallax angle is below or equal to the threshold, the parallax angle may be ignored as noise)([0077]). The examiner notes Hancock, Ebstyne, Danieli, and Pirchheim teach an apparatus for providing a virtual environment. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the determining of Hancock-Ebstyne- Danieli to include the comparing of Pirchheim such that the apparatus compares movement to a threshold in determining access and consumption of mediated reality content. One would be motivated to make such a combination to provide the advantage of ignoring input noise.  
Regarding claim 20, Hancock-Ebstyne-Danieli-Pirchheim teach an apparatus as claimed in claim 19, wherein the threshold is dependent upon spatial characteristics of the first person perspective-mediated reality content (Pirchheim - At block 1002, components of the device determine a vision-based rotational motion angle for the device between a plurality of keyframes ... At block 1004, components of the device determine a sensor-based rotational motion angle ... At block 1006, components of the device determine a parallax angle for the device, wherein the parallax angle is determined by comparing the vision-based rotational motion angle with the sensor-based rotational motion angle  ... At block 1010, components of the device detect the translational motion if the parallax angle is above the threshold value)([0080], [0081], [0082], and [0084]; a threshold is dependent on spatial characteristics (e.g. motion angles)).
Regarding method claims 28-30, the claims generally correspond to apparatus claims 18-20, respectively, and recite similar features in method form; therefore, the claims are rejected under similar rational.  

Claims 23-24 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Hancock, Danieli, and in further view of Daniels et al. (US Publication 2017/0243403 A1).
Regarding claim 23, Hancock-Ebstyne-Danieli teach the apparatus applied above, wherein selectable options are presented to a user (Danieli - When a user selects one of the friends in the list and selects an option to request the friend to join the user in playing the game that the user currently has loaded on the game console of the user)(column 14 lines 13-16). Hancock-Ebstyne-Danieli differs from the claim in that Hancock-Ebstyne-Danieli fails to teach an option to initiate a live mediated reality communication session between users. However, presenting an option to initiate a live mediated reality communication session between users is taught by Daniels (At block 220, the MDD of User 1 sends editing invitations to the AR applications of one or more offsite users (e.g., friends) running on their OSDDs via the cloud server (or a central server))([0068]). The examiner notes Hancock, Ebstyne, Danieli, and Daniels teach an apparatus for providing a virtual environment. As such, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the presenting of Hancock-Ebstyne-Danieli to include the presenting of Daniels such that the apparatus presents an option to invite other to join a mediated reality. One would be motivated to make such a combination to provide the advantage of augmenting a mediated reality by allowing users from different physical locations to participate in a shared community event. 
Regarding claim 24, Hancock-Ebstyne-Danieli -Daniels teach an apparatus as claimed claim 23, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to: 
transmit the first person perspective-mediated reality content provided from the user to the remote user live; and receive, simultaneously, second first person perspective-mediated reality content provided from the remote user to the user live, wherein the point of view of the virtual user controls in real time which scene of the first person perspective-mediated reality content is rendered to the remote user for consumption as the first person, the point of view of the virtual user being dependent upon at least one of: the orientation of the viewing direction of the remote user or the change in viewing location of the remote user, wherein a point of view of a second virtual user controls in real time which scene of the second first person perspective-mediated reality content is rendered to the user for consumption as the first person, the point of view of the second virtual user being dependent upon at least one of: an orientation of a viewing direction of the user or a change in viewing location of the user (Daniels - The point of view from which the offsite devices see the simulated real-world scene can be different for each of the offsite devices B1 to BM. This is because the users offsite devices B1 to BM can choose their own respective POV (e.g., the location of the virtual device or avatar) in the virtual AR scene ... any movement of the avatar moves the camera a corresponding amount ... The onsite and offsite devices can be, e.g., heads-up display devices or other AR/VR devices with the ability to convey the AR scene ... the devices can transmit user “perceptual computing” input (such as facial expression and gestures) to other devices ... controlling an avatar's expression or movements to mimic the user's. The other devices can display this avatar and the change in its facial expression or gestures in response to the “perceptual computing” data … FIG. 30 is a flow diagram showing a mechanism for creating a virtual representation of onsite augmented reality for an offsite device)([0085], [0187], and [0185]; mediated reality is provided to users live, the view presented to each user is dependent on each user viewing direction).
Regarding method claims 33-34, the claims generally correspond to apparatus claims 23-24, respectively, and recite similar features in method form; therefore, the claims are rejected under similar rational.  

Response to Arguments
Applicant's arguments with respect to claims 16-35 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider the reference fully when responding to this action. The document cited therein and enumerated below teaches a method and apparatus for consuming virtual reality in a first person perspective.
20140125698A1
20160093108A1
9041739B2
10445925B2
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGJIA PAN whose telephone number is (571)270-1177. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGJIA PAN/Primary Examiner, Art Unit 2145